Title: To Thomas Jefferson from Samuel A. Otis, 11 March 1801
From: Otis, Samuel A.
To: Jefferson, Thomas



Sir
Washington. 11th March 1801

Agreably to your directions I send a copy of the record of the last session. The preceeding copy is in books deposited in the office of the late Secy to the President US or probably may be found in the office of the late Secretary for the department of State. I send you also a copy of everything printed during the Session as complete as is in my power. Should however any particular report be omitted be pleased to mention it and I will make a further effort.
Your goodness will excuse my taking this opportunity to mention my son Harrison G Otis Atty for the Massachusetts district; reinstated in the office by Mr Adams to which he was originally [app]ointed by Genl. Washington.
He resigned the office on being elected to Congress and sacrificed a business that at a moderate estimate would have yielded him 20,000 dollars. With a large and increasing family it became imprudent for him longer to continue in congress and peremptorily refused solicitation. On retiring Mr Adams reinstated him in his former office become vacant by Mr Davis’s promotion; and in which should you be pleased to continue him, I am confident he will discharge the duties with honor & fidelity; and in doing which you will oblige an affectionate father &
Your most obedient humble Servt

Sam: A. Otis

